DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments filed 1/18/22. Claims 1-6, 8 and 10-17 pending. Claims 1 and 10 are amended. Claims 7 and 9 are cancelled. Claims 6 and 11-17 remain withdrawn. Please note Claim 11 was previously withdrawn as indicated in the Office Action dated 3/18/21.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 4/5/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections Withdrawn
4. The rejection of claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn because Applicants have cancelled claim 7.
5. The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to Applicants claim amendments.
6. Applicants claim amendments and arguments have necessitated the withdrawal of the rejection of claim(s) 1, 7, 8 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al., (USPG Pub No. 20110182905, Publication Date Jul. 28, 2011).  Specifically, Applicants have amended claim 1 to recite specific non-agonist ligands which are not found Takeda et al. Applicants arguments with respect to on and off rates of are not deemed persuasive because the on and off rates are not recited in the claims. In addition, Table 4 discloses antibodies with at least disassociation constant of pM (see claim 10, 0045). Contrary to Applicants assertion Examples 13 and 14 disclose in vivo activity of the antibody.
7. Applicants arguments have necessitated the withdrawal of the rejection of claim 2-4 under 35 U.S.C. 103 as being unpatentable over Takeda et al., (USPG Pub No. 20110182905, Publication Date Jul. 28, 2011) as applied to claims 1, 7, 8 and 10 above, and further in view of Mikos et al. PGPub No. 20140212378.
8.  Applicants claim amendments and arguments have necessitated the withdrawal of the rejection of claims 5 and 9 under 35 U.S.C. 103 as being unpatentable over Takeda et al., (USPG Pub No. 20110182905, Publication Date Jul. 28, 2011) as applied to claims 1, 7, 8 and 10 above, and further in view of Mikos et al. PGPub No. 20140212378.
Claim Rejections - 35 USC § 103 (new modified)
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9a. Claims 1-5, 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al., (USPG Pub No. 20110182905, Publication Date Jul. 28, 2011) and Militano et al. al. (2006, IDS of 2/12/21)  in view of NCT02546284 (first posted September 10, 2015). 
The instant claims are drawn to a method for treating a patient suffering from or at risk of graft- versus-host-disease, comprising: administering to the patient a non-agonist ligand specifically binding to human granulocyte macrophage colony stimulating factor (hGM-CSF), or at least one of CD116, CD131, or the human GM-CSF receptor composed of CD 116 and CD131, wherein the non- agonist ligand specifically binding to hGM-CSF is an antibody and the non-agonist ligand specifically binding to the at least one of CD 116, CD131, or the hGM-CSF receptor composed of CD 116 and CD131 is an antibody; thereby treating and/or inhibiting development of the graft-versus-host-disease, wherein the non-agonist ligand is selected from the group consisting of mavrilimumab, namilumab, lenzilumab, otilimab, and gimsilumab.
Takeda reference teaches monoclonal antibodies that bind human Granulocyte-Macrophage Colony Stimulating Factor (also referred to as "hGM-CSF") and neutralize hGM-CSF activity [0001]. The reference teaches treating graft-versus-host disease (GVHD) by administering anti-hGM-CSF monoclonal antibody [0052]. This meets the limitation of claim 1. The anti-hGM-CSF monoclonal antibody of the present invention is a human monoclonal antibody [0046]. This meets the limitation of claim 8. The reference discloses that the anti-hGM-CSF monoclonal antibody or its antigen binding portion as described herein has a high affinity for hGM-CSF with KD value of 4.x10-10 M or lower [0045]. This meets the limitation of claim 10. Takeda also discloses that GM-CSF causes leukemia [0006]. Administrating anti-hGM-CSF monoclonal antibody is known to treat leukemia [0060, 0062].
Militano et al., teach the development GVHD in allogenic transplant recipients. Allo-HCT.  This meets the limitation of claims 2 and 3. Allo-HCT is used to treat acute lymphocytic leukemia (ALL), acute myelogenous leukemia (AML). Thus, meeting the limitation of claims 4 and 5. In addition, Militano et al., reference discloses the GVHD prophylaxis by administrating tacrolimus and mycophenolate. 
NCT02546284 teaches using lenzilumab in subjects with previously treated chronic myelomonocytic leukemia. 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Takeda et al. and Militano et al., with that of NCT02546284 to treat a patient suffering from GVHD following allogenic transplant for hematologic malignancy such as AML with lenzilumab antibody. An artisan would have been motivated to combine the teachings to arrive at a method to treat a patient suffering from GVHD patients who were previously treated for hematologic malignancy with allo-HCT by administering lenzilumab antibody because clinical trial NCT02546284 discloses using lenzilumab in subjects with previously treated chronic myelomonocytic leukemia.  GVHD prophylaxis is achieved by administering lenzilumab instead of tacrolimus and mycophenolate. There is reasonable expectation of success because NCT02546284l demonstrated clinical efficacy of lenzilumab in patients previously treated with Chronic Myelomonocytic Leukemia (CMML).
Double Patenting
10. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10a. Claims 1-5, 8 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending Application No. 16/971, 276 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of ‘’276 application are also drawn to treat GVHD in patients administering a non-agonist ligand specifically binding to human granulocyte macrophage colony stimulating factor (hGM-CSF) for example anti-hGM-CSF antibody.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has requested that this rejection be held in abeyance and thus rejection is maintained.
Conclusion
14.  No claims are allowed.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645